DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
The amendments of claims 1 and 28 as well as the submitted IDS of March 10, 2021 is acknowledged.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments of claims 1 and 28 do not overcome previous 35 USC 112 (b) rejections, as they create new 35 USC 112 (b) issues due to the lack of antecedent basis of “the flexible connectors,” which our outlined below. 

Response to Arguments
Applicant’s arguments regarding the 35 USC 112 (f) interpretation are not persuasive. Applicant argues that “means” is not recited in the claims. However, generic placeholders other than means may invoke an interpretation under 35 USC 112 (f). See MPEP 2181 (I)(C). Applicant further argues that the specification provides sufficient description of corresponding structure with respect to the claim terms and thereby fails to invoke 35 USC 112 (f). This argument is not persuasive because if an explanation of the term within the specification terminated an interpretation under 35 USC 112 (f), then a claim would never be interpreted under 35 USC 112 (f) because in order to interpret a limitation under 35 USC 112 (f), one looks towards the specification. Furthermore, if the standard is “whether the words of the claim are understood by persons of ordinary skill in the art to have sufficiently definitive meaning as the name for structure,” then the words “auditory, visual, or haptic indicator for communicating with the user” and “usage tracking mechanism” fail this test, as they do not suggest a definitive meaning as to structure which is why, under 35 USC 112 (f), the specification has to be looked at in order to understand the meaning behind these limitations.
Applicant’s arguments regarding the 35 USC 112(a) rejection are not persuasive. Applicant argues that merely stating in the disclosure setting a length of a heating period, set treatment times, set predetermined temperature ranges, control a heating temperature profile, etc. is enough support for “the controller is programmed to a apply a treatment of five heat treatment cycles of predetermined periods of time.” However, claim 58 requires more than the disclosure that Applicant sites, as it requires applying five specific treatment cycles of predetermined periods of time, which is different than the length of a heating period, set treatment times, set temperature ranges, or controlling a heating temperature profile that appears in paragraph 133, 189, and 191.  Additionally, Applicant argues that if the controller may apply a single treatment cycle, it can apply a treatment of five heat treatment cycles. However, this argument is not persuasive. For instance, this limitation could possibly cover five heat treatment cycles that each last 30 days, which could be the predetermined period of time, yet there is nowhere in the specification that suggests that the controller is programmed to apply such a cycle.
Applicant’s arguments that Badawi, Hall, Chun, and Zhang do not disclose the amendments of claims 1 and 28 are not persuasive, as Badawi discloses wherein the one or more strips are coupled by one of more than one flexible connector to a common junction (see Fig. 39, labeled below in the rejection of claims 1 and 28), wherein each of the flexible connectors are configured to accommodate a position of the one or more strips and a position of the common junction when the one or more strips 
Applicant further argues that dependent claims are allowable because they depend from allowable dependent claims. This argument is not persuasive, however, as Applicant’s arguments regarding independent claims addressed above were not persuasive and independent claims are rejected below.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Applicant is advised that should claims 1-6 be found allowable, claims 30-35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-17, 19-35, and 55-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one of the flexible connectors" in lines 9-10 and claim 28 recites the limitation “one of the flexible connectors” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claims. Additionally, the limitation “and a position of the common junction when positioned at the underlying region of skin” renders the claim indefinite, as it is unclear how when the one or more strips are configured to adhere to the underlying region of skin, the common junction may be positioned on the specific underlying region of skin. Applicant points to paragraph 196 and Fig. 44 for support of this limitation, yet paragraph 196 is directed to the treatment strips incorporating an antenna and Fig. 44 does not include any interaction of the underlying region of skin with the common junction. It seems from the specification and drawings, that this limitation was intended to be “and a position of the common junction when one or more strips are positioned at the underlying region of skin,” as previously this limitation was “the one or more strips when positioned at the underlying region of skin,” with the “positioned” being directed towards the one or more strips. For examination purposes, the claims will be interpreted as requiring this limitation. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The originally filed specification and claims do not provide adequate support for “the controller is programmed to apply a treatment of five heat treatment cycles of predetermined periods of time.” While the specification and originally filed claims disclose a power source sufficient for five 12-minute heat treatment cycles (see para. 191 of published application), this is different than the system being programmed to apply the treatment of five heat treatment cycles of any predetermined amount of time. Additionally, claim 58 is a claim that was added after the original filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6, 8, 12, 13, 16, 19-24, 26, 57, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi (US 2013/0172829) in view of Hall et al. (US 2014/0276248), and further in view of Chun et al. (US 2016/0045755), and further in view of Zhang et al. (CN 203564408), submitted by Applicant in an IDS.
Regarding claim 1, Badawi discloses a treatment system for Meibomian gland dysfunction and dry eye syndrome (see Abstract), comprising: one or more strips configured to adhere to an underlying region of skin in proximity to one or both eyes of a subject such that the one or more strips define a shape which allow for the subject to blink naturally with minimal or no restriction from the one or more strips (see para. 112, cl. 1); and a controller in remote communication with the one or more strips (see cl. 1, para. 137), wherein the controller is programmable to monitor and induce a temperature in the one or more strips to provide a therapy (see para. 90), wherein, the controller is further programmable to maintain a set point temperature over a predetermined period (see para. 90), wherein the one or more strips are configured to emit thermal energy to the underlying region of skin, and wherein the one or more strips each has a first curved or arcuate periphery which is shaped to extend and follow a border of one or more meibomian glands contained within the underlying region of skin and a second periphery which is shaped to extend and follow a free margin of an upper or lower eyelid (see cl. 1, 6), wherein the one or more strips are coupled by one of more than one flexible connector to a common junction (see Fig. 39, labeled below), wherein each of the flexible connectors are configured to accommodate a position of the one or more strips and a position of the common junction when the one or more strips are positioned at the underlying region of skin (see Fig. 39, labeled below, and para. 127, common junction may be repositioned depending on the positioning of the flexible connectors-i.e. if you lift the flexible connectors upward, the common junction would move upward). 

    PNG
    media_image1.png
    613
    669
    media_image1.png
    Greyscale

While Badawi discloses temperature ranges being input (see para. 90), Badawi does not disclose the set point above a threshold temperature and below a maximum temperature over a predetermined treatment period. 
Hall discloses a system that provides heat to skin, the system including an input device that enables entry of desired control points or manual adjustment of the settings, such as target (interpreted as set point), maximum and minimum (interpreted as threshold) temperature (target would have to be between maximum and minimum temperatures in order for them to be maximum and minimum temperatures), and time of treatment (see para.161, 181). It would have been obvious to a person 
Badawi and Hall do not specifically teach the controller is further programmable to discern discrepancies in temperatures in the one or more strips. 
Chun discloses a device having temperature sensors configured to sense contact of skin as well as the use of sensor feedback and a controller in order to identify contact of tissue due to discrepancies in temperatures due to the sensors (see para. 13, 92, 96). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the system of Badawi and Hall have the controller programmable to detect temperature variation of the strips via temperature sensors that identify contact of the strips with tissue of the patient, this additional feature disclosed by Chun, in order to make sure the strips are in the correct place for treatment of the patient.
Badawi, Chun, and Hall do not specifically teach the system further comprising a forceps for mechanically expressing the one or more Meibomian glands, wherein the forceps comprise a first handle and a second handle coupled to one another near or at respective proximal ends, a first paddle coupled to the first handle and defining a first inner surface, a second paddle coupled to the second handle and defining a second inner surface which is positioned in apposition to the first inner surface, or wherein the forceps define an edge which is configured to contact and remove tissue from the region of skin containing the one or more Meibomian glands to be expressed. 
Zhang discloses a forceps for mechanically expressing one or more Meibomian glands (see Abstract, Fig. 1), the forceps comprising a first handle 2 and a second handle 2 (see para. 11) coupled to one another near or at respective proximal ends (see Fig. 1, coupled at 1), a first paddle 3 coupled to the first handle and defining a first inner surface 4, a second paddle 3 coupled to the second handle and 
Regarding claim 2, teachings of Badawi, Hall, Chun, and Zhang are described above and Badawi further discloses a temperature controller (see para. 90).
Regarding claim 6, teachings of Badawi, Zhang, Chun, and Hall are described above, and Badawi further discloses the controller programmed to provide a treatment temperature of 42°C +/- 1°C (see para. 89).
Regarding claim 8, teachings of teachings of Badawi, Hall, Chun, and Zhang are described above, and Badawi further discloses a variety of power sources (see para. 124, 131) but does not specifically disclose these power sources having a charge sufficient for at least five 12-minute heat treatment cycles. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and the charge of the power source and length between having to replace/recharge the power source is related to ease of use for the user.  
	Regarding claim 12, teachings of Badawi, Hall, Chun, and Zhang are described above, and Badawi further discloses the strip comprising a contact surface for placement against the region of skin (see para. 24).
	Regarding claim 13, teachings of Badawi, Hall, Chun, and Zhang are described above, and Badawi further discloses the strip comprising a heating layer in thermal communication with the region of skin (see para. 24, 87, 88). 
Regarding claim 16, teachings of Badawi, Hall, Chun, and Zhang are described above, but these teachings as described above do not disclose a usage tracking mechanism in communication with the controller. 
	Hall describes a usage tracking mechanism in communication with the controller (see para. 7, 180, 181). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the system include a usage tracking mechanism in communication with the controller, as described by Hall, in order to help evaluate the treatment given to the user. 
Regarding claims 19-22, teachings of Badawi, Hall, Chun, and Zhang are described above, and as the forceps of Zhang are combined above to result in the system of claim 1, the resulting forceps have 
	Regarding claim 23, teachings of Badawi, Hall, Chun, and Zhang are described above, and the resulting forceps would be capable of having the first inner surface and second inner surface form an angle of between 0° and 30° (see rejection of claim 1, Zhang, Fig. 1, handles can be moved such that they can have this angle due to the finite bit projection 6). 
	Regarding claims 24 and 26, teachings of Badawi, Hall, Chun, and Zhang are described above, and as the forceps of Zhang are combined above to result in the system of claim 1 (see rejection of claim 1 above), the resulting forceps have the first paddle and/or second paddle configured in a rectangular shape (see Zhang, Fig. 1) and one or more sensors poisoned upon the first paddle and/or second paddle (see Zhang, para. 13, detection means…testing to ensure that the heating temperature is less than 42 degrees).
Regarding claim 57, teachings of Badawi, Zhang, and Hall are described above, and Badawi further discloses the controller programmed to gradually increase a treatment temperature (see para. 90).
.
Claims 3-5, 7, 55 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang applied to claim 1 above, and further in view of Grenon et al. (US 2008/0114423).
Regarding claims 3-5, 55, and 56 teachings of Badawi, Zhang, Chun, and Hall are described above, but these references do not specifically disclose the threshold temperature is 39°C, the maximum temperature being 48°C, the maximum temperature being 50°C, the treatment period being 12 minutes, and the treatment period being 15 minutes. 
Grenon discloses heating an area near the Meibomian gland in order to treat Meibomian gland dysfunction, the temperature being at least 37°C in order to provide therapeutic effect (see para. 32), though higher temperatures may be required for treatment depending on the temperature needed to melt, loosen, or soften obstructions or occlusions may depend on how keratinized the obstruction or occlusion is (see para. 33). Additionally, Grenon discloses temperatures going as high as 55°C for treatment, though how high the temperature possibly can go is related to how much heat the patient can comfortably tolerate (see para. 33, 34). 
There are very limited temperatures to choose as a threshold temperature and maximum temperature in order to treat meibomian gland dysfunction as the temperature should allow to melt, loosen, or soften obstructions or occlusions.  A person of ordinary skill has good reason to pursue the known options (choosing a range that is, at the lowest, 37°C, going so far as to a higher temperature of 55°C) within his or her technical grasp.  If this leads to the anticipated success (useful temperature ranges for treatment of meibomian gland dysfunction), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might 
Additionally, Grenon discloses in very minor cases, heat may be applied to the eyelid for less than three minutes or even as little as five to fifteen seconds (see para. 185). On the other hand, Grenon discloses extreme blockage may require as much as thirty minutes of heating to melt, loosen, or soften the obstruction prior to the application of force to the eyelid to express the softened obstruction (see para. 185). Consequently, Grenon discloses a range of treatment between 5 seconds to thirty minutes in order for treatment, this range including 12 minutes and 15 minutes. Consequently, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the treatment period be 12 minutes or 15 minutes, this amount of time being disclosed by Grenon as being in the range for treatment of meibomian gland dysfunction. 
Regarding claim 7, teachings of Badawi, Zhang, Chun, and Hall are described above, but these references do not disclose the controller programmed to maintain a treatment therapy of 48°C for a cumulative period of time no greater than 5 seconds. 
Grenon discloses a treatment time of 5 seconds and a treatment temperature of 48°C in the Meibomian gland area around the eye in order to treat Meibomian gland dysfunction (see para. 33, 34, 185). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the controller programmed to maintain a treatment therapy time of 5 seconds and a treatment temperature of 48°C in order to treat Meibomian gland dysfunction, as disclosed by Grenon. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 8 above, and further in view of Creech et al. (US 2009/0199571).

Creech discloses the power interface of a controller having a low battery detection circuit or power fault detection circuit, wherein such a circuit can be used to switch to a backup power supply or to shut down the system (see para. 59). It would have been obvious to a person having ordinary skill in the art to have the controller of Badawi, Zhang, Chun, and Hall programmed to prohibit a treatment therapy when the power source is below a threshold value (detection of low battery), this feature disclosed by Creech and prohibiting a controller from starting a therapy program that will not be able to finish because there is not enough power. 
Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 1 above, and further in view of Kil (US 2006/0219701).
Regarding claims 10 and 17, teachings of Badawi, Zhang, Chun, and Hall are described above and Badawi further discloses the use of multiple cables to power and control the strips (see para. 127-128) but does not disclose the controller programmed to automatically shut power off from the one or more strips when a connector coupled to the one or more strips is disconnected from the controller. Additionally, Badawi, Zhang, and Hall do not disclose the controller as programmed to detect a partial application of the one or more strips on the region of skin. 
Kil discloses a controller having a safety device that automatically shuts off power when a connector (heating cable) is disconnected (see para. 2). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the controller of Badawi, Zhang, Chun, and Hall shut power down when a connector is disconnected, this feature in a warmer disclosed by Kil, in order to stop treatment if the system is not setup properly. Consequently, power would be shut off from the . 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 1 above, and further in view of Rogers (US 2010/0198282).
Regarding claim 11, teachings of Badawi, Zhang, Chun, and Hall are described above, but these references do not disclose the controller programmed to provide an automatic shutoff after a period of inactivity.
Rogers discloses it is well known in the art to have a controller programmed to have an automatic shutdown mode enabled during extensive periods of inactivity (see para. 101). It would have been obvious to a person having ordinary skill in the art at the time of invention to have the controller programmed to have an automatic shutdown mode enabled during extensive periods of inactivity in order to preserve battery life. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 1 above, and further in view of Timme et al. (US 2014/0303694).
Regarding claim 15, teachings of Badawi, Zhang, Chun, and Hall are described above, but these references do not disclose the controller programmed to provide an auditory, visual, or haptic indicator for communicating with the user. 
Timme discloses a controller programmed to provide an auditory indicator for communicating to the user (see para. 4, 26, 38, 43, 47) when temperature ranges/limits are out of bounds. It would have been obvious to a person having ordinary skill in the art at the time of invention to have the controller of Badawi, Zhang, Chun, and Hall programmed to provide an auditory indicator for . 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 19 above, and further in view of Alksnis (US 3,589,369).
Regarding claim 25, teachings of Badawi, Hall, Chun, and Zhang are described above but these references do not specifically disclose the first paddle and/or second paddle configured in a curved or arcuate shape.
Alksnis discloses having curved or arcuate end edges of a forceps to provide a relatively blunt end to minimize damage or injury when end portions are used to grip an article or material within or without a patient’s body (see col. 2, ll. 15-19). It would have been obvious to a person having ordinary skill at the time of filing to have the edges of the forceps, which would be those of the pads, to be curved or arcuate to provide a relatively blunt end to minimize damage or injury when end portions are used to grip an article or material on the patient’s body, as disclosed by Alksnis.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 19 above, and further in view of Kletschka et al. (US 4,096,864).
Regarding claim 27, teachings of Badawi, Hall, Chun, and Zhang are described above, but these references do not specifically teach the first paddle and/or second paddle further comprising a reservoir in fluid communication for collecting a fluid specimen expressed from tissue. 
Kletschka discloses forceps having paddles comprising a reservoir in fluid communication capable of being used for collecting a fluid specimen expressed from tissue (see Abstract, Figs. 3, 7, 10-12, paddles at end and what is used to grasp with conduits/reservoirs going to/through the paddles). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the . 
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Zhang and further in view of Yoshitomi (JP 3071816). Citations regarding paragraphs of Yoshitomi are to the English translation of the publication.
Regarding claim 28, Badawi discloses a treatment system for Meibomian gland dysfunction and dry eye syndrome (see Abstract), comprising: one or more strips configured to adhere to an underlying region of skin in proximity to one or both eyes of a subject such that the one or more strips define a shape which allow for the subject to blink naturally with minimal or no restriction from the one or more strips (see para. 112, cl. 1); and a controller in communication with the one or more strips (see cl. 1), wherein the controller is programmable to monitor and induce a temperature in the one or more strips to provide a therapy (see para. 90), wherein, the controller is further programmable to maintain a set point temperature over a predetermined period (see para. 90), wherein the one or more strips are configured to emit thermal energy to the underlying region of skin, and wherein the one or more strips are shaped to follow a location of one or more meibomian glands contained within the underlying region of skin (see cl. 1). Badawi further discloses the one or more strips each have a first curved or arcuate periphery which is shaped to extend and follow a border of the one or more Meibomian glands and a second curved or arcuate periphery which is shaped to extend and follow a free margin of an upper or lower eyelid (see cl. 6), wherein the one or more strips are coupled by one of more than one flexible connector to a common junction (see Fig. 39, labeled below), wherein each of the flexible connectors are configured to accommodate a position of the one or more strips and a position of the common junction when the one or more strips are positioned at the underlying region of skin (see Fig. 39, labeled below, and para. 127, common junction may be repositioned depending on the positioning 

    PNG
    media_image1.png
    613
    669
    media_image1.png
    Greyscale

Badawi does not specifically teach the system further comprising a forceps for mechanically expressing the one or more Meibomian glands, wherein the forceps comprise a first handle and a second handle coupled to one another near or at respective proximal ends, a first paddle coupled to the first handle and defining a first inner surface, a second paddle coupled to the second handle and defining a second inner surface which is positioned in apposition to the first inner surface, or wherein 
Zhang discloses a forceps for mechanically expressing one or more Meibomian glands (see Abstract, Fig. 1), the forceps comprising a first handle 2 and a second handle 2 (see para. 11) coupled to one another near or at respective proximal ends (see Fig. 1, coupled at 1), a first paddle 3 coupled to the first handle and defining a first inner surface 4, a second paddle 3 coupled to the second handle and defining a second inner surface 4 which is positioned in apposition to the first inner surface (see Fig. 1). Zhang further discloses the first inner surface and/or the second inner surface configured to impart pressure between the first and second inner surfaces when the surfaces are approximated towards one another (see Fig. 1, Abstract, para. 11, 13) and at least one heating element 7 integrated or secured upon at least one of the first paddle and second paddle (see Fig. 1), the heating element positioned upon the first inner surface and/or second inner surface (see Fig. 1, para. 12-13), as well as an edge (see Fig. 1, could be limit of inner surface or outer edges/border of inner surface) capable of contacting and removing tissue from the region of skin containing the one or more Meibomian glands to be expressed and at least one heating element (lower element 7) positioned upon an outer surface of the first paddle and/or second paddle. It would have been obvious to a person having ordinary skill in the art to have the system of Badawi include the forceps of Zhang in order to further help with treatment of the Meibomian glands, as both systems help with treatment of these glands and the forceps would help in removing eyelid fat discharge and treating dry eye. As the forceps of Zhang are combined above to result in the system, the resulting forceps have an edge (see Fig. 1, could be limit of inner surface or outer edges/border of inner surface) capable of contacting and removing tissue from the region of skin containing the one or more Meibomian glands to be expressed.

Yoshitomi discloses forceps comprising a first curved portion (see Fig. 1, top area around α and para. 9) between a first paddle (see Fig. 1, top 1a) and a first handle (see Fig. 1, top 1c) and a second curved portion (see Fig. 1, bottom area around α and para. 9) between a second paddle (see Fig. 1, bottom 1a) and a second handle (see Fig. 1, bottom 1c), the curved portions helping with the posture allowed for the user of the forceps as well as visibility during use (see para. 9).
Regarding claim 29, teachings of Badawi, Zhang, and Yoshitomi are described above, and as the forceps of Zhang are combined above to result in the system of claim 28, the resulting forceps have the first inner surface and/or the second inner surface configured to impart pressure between the first and second inner surfaces when the surfaces are approximated towards one another (see Zhang, Fig. 1, Abstract, para. 11, 13).
Claims 30, 31, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Zhang and further in view of Yoshitomi as applied to claim 28 above, and further in view of Hall and further in view of Chun.
Regarding claim 30, teachings of Badawi, Yoshitomi, and Hall are described above, and as described above, Badawi discloses a controller in communication with the one or more strips (see cl. 1), wherein the controller is programmable to monitor and induce a temperature in the one or more strips to provide a therapy (see para. 90), wherein, the controller is further programmable to maintain a set point temperature over a predetermined period (see para. 90), and while Badawi discloses temperature ranges being input (see para. 90), Badawi does not disclose the set point above a threshold temperature and below a maximum temperature over a predetermined treatment period. 

Badawi, Zhang, Yoshitomi, and Hall do not specifically teach the controller is further programmable to discern discrepancies in temperatures in the one or more strips. 
Chun discloses a device having temperature sensors configured to sense contact of skin as well as the use of sensor feedback and a controller in order to identify contact of tissue due to discrepancies in temperatures due to the sensors (see para. 13, 92, 96). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the system of Badawi, Zhang, Yoshitomi, and Hall have the controller programmable to detect temperature variation of the strips via temperature sensors that identify contact of the strips with tissue of the patient, this additional feature disclosed by Chun, in order to make sure the strips are in the correct place for treatment of the patient.
Regarding claim 31, teachings of Badawi, Hall, Yoshitomi, Chun, and Zhang are described above and Badawi further discloses a temperature controller (see para. 90).
Regarding claim 35, teachings of Badawi, Zhang, Yoshitomi, Chun, and Hall are described above, and Badawi further discloses the controller programmed to provide a treatment temperature of 42°C +/- 1°C (see para. 89).
Claims 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Zhang and further in view of Yoshitomi and further in view of Chun and further in view of Hall as applied to claim 30 above, and further in view of Grenon.
Regarding claims 32-34, teachings of Badawi, Zhang, Yoshitomi, Chun, and Hall are described above, but these references do not specifically disclose the threshold temperature is 39°C, the maximum temperature being 48°C, and the treatment period being 12 minutes. 
Grenon discloses heating an area near the Meibomian gland in order to treat Meibomian gland dysfunction, the temperature being at least 37°C in order to provide therapeutic effect (see para. 32), though higher temperatures may be required for treatment depending on the temperature needed to melt, loosen, or soften obstructions or occlusions may depend on how keratinized the obstruction or occlusion is (see para. 33). Additionally, Grenon discloses temperatures going as high as 55°C for treatment, though how high the temperature possibly can go is related to how much heat the patient can comfortably tolerate (see para. 33, 34). 
There are very limited temperatures to choose as a threshold temperature and maximum temperature in order to treat meibomian gland dysfunction as the temperature should allow to melt, loosen, or soften obstructions or occlusions.  A person of ordinary skill has good reason to pursue the known options (choosing a range that is, at the lowest, 37°C, going so far as to a higher temperature of 55°C) within his or her technical grasp.  If this leads to the anticipated success (useful temperature ranges for treatment of meibomian gland dysfunction), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have a threshold temperature of 39°C and maximum temperature of 48°C since then treatment can be given for meibomian gland dysfunction while also ensuring comfort for a user of the system.
. 
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badawi in view of Hall and further in view of Chun and further in view of Zhang as applied to claim 1 above, and further in view of Schubert (US 2014/0316314).
Regarding claim 58, teachings of Badawi, Hall, Chun, and Zhang are described above but these references do not specifically teach the controller programmed to apply a treatment of at least five heat treatment cycles of predetermined period of time, though Carey discloses applying a heat treatment cycle of a predetermined period of time (see para. 23, Fig. 2).
	Schubert discloses preprogramming a controller to apply a treatment of at least five treatment cycles for a patient (see para. 101, 10 cycles). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the controller preprogrammed to apply at least five cycles of treatment, Schubert disclosing preprogramming for 10 cycles, this helping to treat the patient automatically repeatedly, if desired, saving time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781